Name: Commission Regulation (EEC) No 3612/88 of 18 November 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 88No L 315/6 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3612/88 of 18 November 1988 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ( l ), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 11 231,5 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2 OJ. No L 168 , 1 . 7 . 1988 , p. 7. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 22. 11 . 88 Official Journal of the European Communities No L 315/7 ANNEX I 1 . Operation No (') : 778/88 2. Programme : 1988 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 (tÃ ©l . : 34 55 80 ; tÃ ©lex : 22555 LRCS-CH) 4. Representative of the recipient (2) (') : Croissant-Rouge AlgÃ ©rien, 1 5 bis, Bd. Mohamed V, Algiers, tÃ ©l . : 264 57 27/28, tÃ ©lex HILAL 67356 DZ 5. Place or country of destination : Algeria 6. Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) : 6ee list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.6) 8 . Total quantity : 1 460 tonnes (2 000 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2(c))  on the sacks shall be printed a red crescent 10 cm high with the points facing to the right as well as the following (in letters at least 5 cm high) : 'ACTION No 778/88 / FARINE DE FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROIS ­ SANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / ALGER'. 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Algiers i 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for m.aking the goods available at the port of shipment : 25. 12. 1988 to 10 . 1 . 1989 18 . Deadline for the supply : 28 . 2. 1989 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 6. 12. 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20. 12. 1988 (b) period for making the goods available at the port of shipment : 5 to 25. 1 . 1989 (c) deadline for the supply : 10 . 3 . 1989 22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders i5) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 10. 11 . 1988, fixed by Regulation (EEC) No 3372/88 in OJ No L 296, 29. 10 . 1988 , p. 63 No L 315/8 Official Journal of the European Communities 22. 11 . 88 ANNEX II 1 . Operation No ('): 1075/88 2. Programme : 1988 3. Recipient : LRCS, Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-121 1 Geneva 19 (telex 22555 LRCS CH, tel . 34 55 80) f) 4. Representative of the recipient (2) : Croissant-Rouge Tunisien, 19, rue d'Angleterre , Tunis 1000, telex 14524 HILAL TN, tel . 24 06 30/24 55 72 5. Place or country of destination : Tunisia 6 . Product to be mobilized : durum wheat 7 . Characteristics and quality of the goods (3) : The durum wheat must be of fair and sound merchantable quality, be free from odour, and correspond at least to the conditions laid down in Commission Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 2936/87 (OJ No L 278 , 1.10 . 1987, p. 51 ) Specific characteristics : 14 % of matter which is not basic cereal of unimpaired quality, including at most 7 % impurities consisting of grains of which no more than 5 % are of other cereals The varieties referred to in Article 4 (6) of Commission Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18), as last amended by Regulation (EEC) No 2258/87 (OJ No L 208 , 30 . 7. 1987, p. 10), are excluded 8 . Total quantity : 300 tonnes 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c))0 (8)  on the sacks shall be printed a red crescent 1 5 cm high with the points facing to the left followed by (in letters at least 5 cm high) : 'ACTION No 1075/88 / BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / TUNIS' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tunis 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment whre the supply is awarded at the port of shipment stage : 25. 12. 1988 to 10. 1 . 1989 18 . Deadline for the supply : 28 . 2. 1989 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 6 . 12. 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 . 12. 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 25. 1 . 1989 (c) deadline for the supply : 10 . 3 . 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 10 . 11 - 1988 fixed by Regulation (EEC) No 3372/88 in OJ No L 296, 29. 10 . 1988, page 63 22. 11 . 88 Official Journal of the European Communities No L 315/9 ANNEX III 1 . Operation No (l): 990/88 2. Programme : 1988 3 . Recipient : WFP (World Food Programme, Via Cristoforo Colombo 426, I-00145 Rome ; (telex 626675 WFP I) 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.1 ) ; specific characteristics : protein content 11 % minimum 8 . Total quantity : 438 tonnes 9 . Number of lots : one 10 . Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (a))  marking on the bags, in letters at last 5 cm high : 'ACTION No 990/88 / SUDAN 0377200 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / PORT SUDAN'. 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : ' 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25. 12. 1988 to 10. 1 . 1989 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 6. 12. 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20 . 12. 1988 (b) period for making the goods available at the port of shipment : 5 to 25. 1 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles ; Telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 10. 11 . 1988 , fixed by Regulation (EEC) No 3372/88 in OJ No L 296, 29. 10 . 1988 , p. 63 No L 315/ 10 Official Journal of the European Communities 22. 11 . 88 ANNEX IV 1 . Operation No ('): 1082/88 2. Programme : 1988 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19 (telex 22555 LRCS CH, tel . 34 55 80) 4. Representative of the recipient (2) (9) : Croissant-Rouge Mauritanien, Avenue Gamal Abdel Nasser, BP 344, Nouakchott, tel. 526 70 5. Place or country of destination : Mauritania 6 . Product to be mobilized : durum wheat 7 . Characteristics and quality of the goods (3) : The durum wheat must be of fair and sound merchantable quality, be free from odour, and correspond at least to the conditions laid down in Commission Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7 . 1977, p. 15), as last amended by Regulation (EEC) No 2936/87 (OJ No L 278 , 1 . 10. 1987, p. 51 ) Specific characteristics : 14% of matter which is not basic cereal of unimpaired quality, including at most 7 % impurities consisting of grains of which no more than 5 % are of other cereals The varieties referred to in Article 4 (6) of Commission Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7. 1977, p. 18), as last amended by Regulation (EEC) No 2258/87 (OJ No L 208 , 30 . 7. 1987, p. 10), are excluded 8 . Total quantity : 205 tonnes / 9 . Number of lots : one 10. Packaging and marking (4) f7) (8) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (a))  on the sacks shall be printed a red crescent 1 5 cm high with the points facing to the left followed by (in letters at least 5 cm high) 'ACTION No 1082/88 / BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 11 . Method o £ mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port iof shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment whre.the supply is awarded at the port of shipment stage : 25. 12 . 1988 to 10. 1 . 1989 18 . Deadline for the supply : 28 . 2. 1989 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 6 . 12. 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 . 12. 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 25. 1 . 1 989 (c) deadline for the supply : 10 . 3 . 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (") : Refund applicable on 10 . 11 . 1988 fixed by Regulation (EEC) No 3372/88 in OJ No L 296, 29 . 10 . 1988 , page 63 22. 11 . 88 Official Journal of the European Communities No L 315/11 ANNEX V 1 . Operation Nos ('): 1045, 1072 and 1073/88 2. Programme : 1988 3. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19, tel. 34 55 80 ;,telex 22555 LRCS-CH 4. Representative ol the recipient (2) (') :  I. The Sri Lanka Red Cross Society, 106 Dharmapala Mawatha, Colombo 7, tel. 910 95/51 54 34 ; telex 21201 OBHTEL CE  II. Mr Ato Bekele, Ethiopian Red Cross, PO Box 195, Addis Ababa  III. Mr Ato Bekele, Ethiopian Red Cross, PO Box 195, Addis Ababa 5. Place or country of destination : Sri Lanka and Ethiopia 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.6) 8 . Total quantity : 6 050 tonnes (8 288,5 tonnes of cereals) 9 . Number of lots : three : I, 50 tonnes ; II, 3 000 tonnes ; III , 3 000 tonnes) 1 0 . Packaging and marking (4) : I, II, III : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.2.(c)) ; I : QO : Additional markings on the packing : (See Annex VI) 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : I, Colombo ; II, Assab ; III, Massawa 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment whre the supply is awarded at the port of shipment stage : 25. 12. 1988 to 10. 1 . 1989 18 . Deadline for the supply : 28.. 2. 1989 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 6. 12. 1988 at 12 noon 21 . In die case of a second invitation to tender : (a) deadline for the submission of tenders : 20. 12. 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5 to 25. 1 . 1989 (c) deadline for the supply : 10 . 3 . 1989 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (Ã ©) : Refund applicable on 10. 11 . 1988 fixed by Regulation (EÃ C) No 3372/88 in OJ No L 296, 29. 10 . 1988 , page 63 No L 315/ 12 Official Journal of the European Communities 22. 11 . 88 Notes : (') The operation number is to be quoted in all correspondence. Q Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C IT? of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. ( ®) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. O Shipment is to take place in 20-foot containers ; conditions FCL/LCL shipper's-count-load and stowage (cls). (8) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall 'be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. ' ( ®) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. 22. 11 . 88 Official Journal of the European Communities No L 315/13 ANEXO VI  BILAG VI  ANHANG VI  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  VI  ANNEX VI  ANNEXE VI  ALLEGATO VI  BIJLAGE VI  ANEXO VI DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en Ã ©l embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings oh the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking  InscriÃ §Ã £o na embalagem ( i ) (2) P) (4) X (5) (6) I 50 LICROSS Sri Lanka Action No 1045/88  (*)  Wheat flour / Gift of the European Economic Community / Action of the League of the Red Cross Societies (LICROSS) / For free distribution / Colombo II 3 000 LICROSS Ethiopia Action No 1072/88  (*)  Wheat flour / Gift of the European Economic Community / Action of the League of the Red Cross Societies (LICROSS) / For free distribution / Assab III 3 000 LICROSS Ethiopia Action No 1073/88  (*)  Wheat flour / Gift of the European Economic "Community / Action of the League of the Red Cross Societies (LICROSS) / For free distribution / Massawa (*) una cruz roja de 10 x 10 cm et rÃ ¸dt kors pÃ ¥ 10 x 10 cm ein rotes Kreuz in der GrÃ ¶Ã e von 10 X 10 cm Ã ºÃ Ã ºÃ ºÃ ¹Ã ½Ã ¿Ã  Ã Ã Ã ±Ã Ã Ã Ã  10 x 1 0 cm a red cross measuring 10 x 10 cm une croix rouge de 10 x 10 cm una croce rossa di 10 x 10 cm een rood kruis van 10 cm bij 10 cm uma cruz vermelha de 10 x 10 cm.